Citation Nr: 0612699	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION


The veteran served on active duty from November 1990 to March 
1991, and has a period of unverified service from May to 
August 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Pittsburgh Regional Office (RO) and 
the veteran perfected a timely appeal from that decision.  

The Board remanded the case in May 2004 for adjudication of a 
raised claim of clear and unmistakable error in a June 1991 
rating decision.  By rating decision in June 2005, the RO 
denied the veteran's claim as to whether there was CUE in the 
June 1991 rating decision and the veteran was notified of 
that decision in a letter dated in June 2005.  The veteran 
did not appeal that decision and it will not be further 
addressed as it is not in proper appellate status.  
38 U.S.C.A. § 7105 (West 2002.

The entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1991 rating decision, the RO denied service 
connection for a low back disability; the RO notified the 
veteran of that decision and of his appellate rights, but he 
did not appeal that determination and the decision became 
final.

2.  Evidence added to the record since the June 1991 rating 
decision, is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

1.  The unappealed June 1991 RO decision, which denied the 
veteran's claim of service connection for a low back 
disability is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The veteran has submitted new and material evidence since 
the June 1991 denying service connection for a low back 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).

The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, as well as private medical 
and VA treatment records.  The Board finds that the RO's 
actions comply with duty to assist requirements.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  




II.  New and material evidence

The veteran is seeking to reopen a claim of entitlement to 
service connection for a low back disability, previously 
denied in a June 1991 rating decision in which the RO 
determined that service connection for a low back disability 
was not warranted.  In October 2001, the veteran filed his 
application to reopen this claim.  As the application to 
reopen was received after August 29, 2001, the amended 
version of 38 C.F.R. § 3.156(a) is for application in this 
case.  See 66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2005)).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen the claims 
of service connection in October 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

At the time of the June 1991 rating decision, the RO 
indicated that the evidence of record at that time consisted 
of the service medical records dated from December 1990 to 
March 1991.  Those records show that the veteran was seen in 
December 1990 for complaints of back pain which started that 
month.  The veteran reported that he had a history of back 
trouble since 1982 which required traction for one week.  He 
indicated that he had rather frequent back trouble since then 
but that the present problem began with stretching exercises 
for the quadriceps.  The initial assessments included back 
strain and rule out herniated nucleus pulposes (HNP).  A 
January 1991 lumbosacral spine CT scan report showed 
impressions of posterior right lateral disk herniation at L4-
L5 level and at L5-S1 level.  Treatment records dated between 
January and March 1991 show diagnoses of HNP L4-5 and L5-S1.  
The final entry, dated March 8, 1991, indicated a diagnosis 
of HNP with somatic dysfunction, resolving.  It was indicated 
that the veteran was to return to full duty.  

In the June 1991 rating decision, the RO noted that the 
veteran did not report for a VA examination as he had 
indicated that he had been reactivated to service and could 
not attend the appointment.  The RO determined that based on 
review of the record and sound medical judgment, that the 
veteran's back disability pre-existed service without chronic 
aggravation beyond the natural progression during his short 
period of active duty for training.  

The record indicates that the veteran was returned to active 
service after March 1991 and was not discharged until August 
1991.  The record contains additional service medical 
records, that were apparently not in the claims file at the 
time of the June 1991 rating decision.  Those records include 
a January 1989 Report of Medical Examination which indicated 
that the clinical evaluation of the spine was normal.  The 
veteran reported a history of back pain in 1982 and having 
been placed in traction for one week.  The examiner noted 
that there were no reported problems with x-ray in 1982.  It 
was also noted that there were no residual problems and that 
the veteran lifted 90 pound bags of cement.  On examination 
in April 1991, the veteran reported a back injury while on 
active duty.  The examiner noted that the veteran had low 
back pain while in Guam on two occasions and he had treatment 
in California and sent home.  It was indicated that while at 
home the low back pain recurred after he had worked in the 
yard.  It was noted that the veteran was under care of the VA 
for the low back pain and that he needed to be followed by 
orthopedics for low back pain.  It was indicated that the 
veteran was not qualified for separation.  A May 1991 entry 
noted a history of mild low back pain in the past and the 
impression was status post HNP L4-5/L5-S1.  It was indicated 
that the symptoms had been improving and he was awaiting 
medical disposition for release.  An August 1991 entry 
indicated that the veteran was initially injured in December 
1990 and that he felt he was 90 percent improved without 
pain.  The impression was resolved HNP.  The examiner 
indicated that he instructed the veteran that symptoms may 
recur.  

The medical evidence added to the record following the June 
1991 rating decision also include VA outpatient treatment 
records and private treatment records and medical statements 
dated from November 2002 to May 2004.  These records show 
that the veteran had complaints of low back pain and 
indicated that he had a work injury in June 2000 which caused 
pain in the low back.  The diagnoses included degenerative 
joint disease of the lumbar, degenerative disc disease of the 
lumbar spine and spinal stenosis.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim, specifically whether the 
claimed low back disability was incurred in or aggravated by 
active service.  The additional evidence is not merely 
cumulative of the earlier medical evidence.  The service 
medical records dated from April to August 1991 were not of 
record at the time of the previous RO decision.  Those 
records show diagnoses of HNP L4-5 an L5-S1 and note that the 
onset of the back condition was in 1990 during service.  Also 
included is the January 1989 examination report which does 
not show evidence of back complaints at the time of the 
examination.  The new evidence also includes postservice 
medical evidence showing treatment for a back disability, 
variously diagnosed as degenerative disc disease, HNP and 
spinal stenosis.  This evidence, considered by itself and in 
conjunction with the evidence previously of record, including 
the service medical records showing treatment for a low back 
disability during service, bears directly and substantially 
upon the specific matter under consideration and was not 
considered by the RO in the June 1991 rating decision.  
Therefore, the additional evidence is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.   Presuming the credibility of this evidence, it 
is new and material as contemplated by 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001) and provides a basis to the 
reopen the veteran's claims of service connection for a low 
back disability.  38 U.S.C.A. §5108.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a low back disability, the appeal is 
granted.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for a low back disability, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.  Also, for the reasons discussed below, additional 
development of the evidence is necessary with respect to the 
service connection claim.

There is no medical opinion of record addressing the issue of 
whether the veteran's current back disability was incurred in 
or aggravated by service.  Therefore, a contemporaneous and 
thorough VA examination and medical opinion would assist in 
clarifying the nature and etiology of the appellant's current 
low back disability.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Form DD 214 shows that the veteran had active service 
from November 1990 to March 1991.  However, as noted above, 
the record indicates that the veteran was reactivated to 
service in May 1991 due to the unresolved back disability.  
The last service medical record is dated in August 1991.  The 
RO indicated in the May 2002 rating decision that the veteran 
had active service from November 1990 to August 1991.  
However, the period of service after March 1991 has not been 
verified.  The RO should verify the veteran's entire period 
of service prior to readjudicating the claim.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate a claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his low back disability from August 2004 
to the present.  Consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.

3.  The RO should contact the appropriate 
service department and verify the type of 
service, such as active service, active 
duty for training, or inactive duty 
training, performed by the veteran for 
the period after discharge on March 22, 
1991 until August 1991.

4.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of the currently 
diagnosed low back disability.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should be requested to 
answer the following questions based on a 
complete review of the entire record, 
particularly the veteran's service 
medical records:  (a) What is the 
veteran's currently diagnosed disability 
of his low back?  (b) Did the currently 
diagnosed low back disability exist prior 
to entry into active service and, if so, 
did such disability increase in 
disability during service?  (c) If the 
low back disability did increase in 
disability during service, was such 
increase due to the natural progress of 
the disability at entry into service?  
(d) If the current low back disability 
did not exist prior to entry into active 
service, is it at least as likely as not 
that that the current low back disability 
was incurred in or related to the 
veteran's active service?

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for a low back disability.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


